USDC IN/ND case 1:19-cv-00181-DRL-JEM document 24 filed 06/26/20 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 LUKE G. ZIEROTH,

                        Plaintiff,

         v.                                               CAUSE NO. 1:19-CV-181 DRL-JEM

 COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.


                                              ORDER
       This matter is before the court on the findings and recommendation of Magistrate Judge John

E. Martin issued on May 29, 2020. The Magistrate Judge recommended that the court reverse and

remand the Social Security Commissioner’s decision because the administrative law judge didn’t apply

the listing criteria properly, didn’t adequately analyze whether Luke Zieroth had only marginal

adjustment, and didn’t properly incorporate his limitations into the residual functional capacity and

the hypotheticals to vocational experts. The Commissioner had fourteen days to file any objections,

and that date has now passed. The Commissioner has not objected to the findings and

recommendation, so the court now ADOPTS the findings and recommendation in their entirety (ECF

23) and REMANDS the ALJ’s decision for further consideration consistent with the report and

recommendation now adopted.

       SO ORDERED.
       June 26, 2020                                  s/ Damon R. Leichty
                                                      Judge, United States District Court
